Case: 17-60799      Document: 00514581338         Page: 1    Date Filed: 08/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 17-60799                               FILED
                                                                          August 1, 2018
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

MICHAEL LAMAR RICKS,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:15-CR-9-2


Before KING, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Michael Lamar Ricks has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Ricks has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We agree with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60799      Document: 00514581338   Page: 2   Date Filed: 08/01/2018


                                 No. 17-60799

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2